Case 1:20-cv-21601-KMW Document 21 Entered on FLSD Docket 04/30/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 20-21601-CIV-WILLIAMS


   UNITED STATES OF AMERICA,
                                      Plaintiff,
                       vs.
   GENESIS II CHURCH OF HEALTH
     AND HEALING;
   MARK GRENON;
   JOSEPH GRENON;
   JORDAN GRENON; and
   JONATHAN GRENON,

                                   Defendants.



                        GOVERNMENT’S NOTICE OF FILING
                   PROPOSED ORDER OF PRELIMINARY INJUNCTION

         The United States of America, by and through the undersigned counsel, hereby respectfully

  files the attached Proposed Order Of Preliminary Injunction.


         Dated: April 30, 2020
Case 1:20-cv-21601-KMW Document 21 Entered on FLSD Docket 04/30/2020 Page 2 of 5




                                        Respectfully submitted,


   JOSEPH H. HUNT                                          ARIANA FAJARDO ORSHAN
   Assistant Attorney General                              United States Attorney
   U.S. Department of Justice

   GUSTAV W. EYLER
   Director
   Consumer Protection Branch

   Ross S. Goldstein                                       Matthew J. Feeley
   ROSS S. GOLDSTEIN                                       MATTHEW J. FEELEY
   Court ID No. A5502651                                   Florida Bar No. 12908
   Senior Litigation Counsel                               Assistant United States Attorney
   Ross.Goldstein@usdoj.gov                                99 N.E. 4th Street, Suite 300
   202-353-4218 (office)                                   Miami, FL 33132
   202-514-8742 (fax)                                      Matthew.Feeley@usdoj.gov
                                                           305-961-9235 (office)
   David A. Frank                                          305-530-7139 (fax)
   DAVID A. FRANK
   Court ID No. A5500486
   Senior Litigation Counsel
   U.S. Department of Justice
   Consumer Protection Branch
   P.O. Box 386
   Washington, D.C. 20044
   David.Frank@usdoj.gov
   (202) 307-0061 (office)
   (202) 514-8742 (fax)


                                Counsel for the United States of America

  OF COUNSEL:

  ROBERT P. CHARROW
  General Counsel

  STACY CLINE AMIN
  Chief Counsel
  Food and Drug Administration
  Deputy General Counsel
  U.S. Department of Health and Human Services


                                                   2
Case 1:20-cv-21601-KMW Document 21 Entered on FLSD Docket 04/30/2020 Page 3 of 5



  ANNAMARIE KEMPIC
  Deputy Chief Counsel, Litigation

  JOSHUA A. DAVENPORT
  Associate Chief Counsel for Enforcement
  U.S. Department of Health and Human Services
  Office of the Chief Counsel
  Food and Drug Administration
  10903 New Hampshire Avenue
  Silver Spring, MD 20993-0002




                                             3
Case 1:20-cv-21601-KMW Document 21 Entered on FLSD Docket 04/30/2020 Page 4 of 5



                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 30, 2020, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
  this day on all counsel of record or pro se parties identified on the attached Service List in the
  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF,
  electronic mail or in some other authorized manner for those counsel or parties who are not
  authorized to receive electronically Notices of Electronic Filing.
                                                       By:    s/ Matthew J. Feeley
                                                              Matthew J. Feeley
                                                              Assistant United States Attorney
                                          SERVICE LIST

                                  United States of America
                                             vs.
                      GENESIS II CHURCH OF HEALTH AND HEALING;
                                      MARK GRENON;
                                     JOSEPH GRENON;
                                  JORDAN GRENON; and
                                   JONATHAN GRENON,

                              CASE NO.: 20-21601-CIV-WILLIAMS
                                  United States District Court
                                  Southern District of Florida


    ROSS S. GOLDSTEIN                                 GENESIS II CHURCH OF HEALTH
    Court ID No. A5502651                             AND HEALING
    Senior Litigation Counsel                         contact@genesis2church.is
    Ross.Goldstein@usdoj.gov                          2014 Garden Ln.
    202-353-4218 (office)                             Bradenton, FL 34205
    202-514-8742 (fax)
                                                      MARK GRENON
    DAVID A. FRANK                                    mark@genesis2church.is
    Court ID No. A5500486
    Senior Litigation Counsel                         JOSEPH GRENON
    U.S. Department of Justice                        joseph@genesis2church.is
    Consumer Protection Branch
    P.O. Box 386                                      JORDAN GRENON
    Washington, D.C. 20044                            jordan@genesis2church.is
    David.Frank@usdoj.gov                             6210 35th Avenue West
    (202) 307-0061 (office)                           Bradenton, FL 34209
    (202) 514-8742 (fax)




                                                  4
Case 1:20-cv-21601-KMW Document 21 Entered on FLSD Docket 04/30/2020 Page 5 of 5




    MATTHEW J. FEELEY                          JONATHAN GRENON
    Florida Bar No. 12908                      jonathan@genesis2church.is
    Assistant United States Attorney           2014 Garden Ln.
    99 N.E. 4th Street, Suite 300              Bradenton, FL 34205
    Miami, FL 33132
    Matthew.Feeley@usdoj.gov                   Defendants
    305-961-9235 (office)
    305-530-7139 (fax)

    Counsel for United States of America




                                           5
